DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation – 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“storage unit for storing data…”; “control unit for acquiring…”; and “calculation unit for acquiring…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 10 recites a “computer-readable storage medium” which is not defined in the claim or specification as specifically excluding, and therefore considered to encompass, subject matter such as a “signal” or “carrier wave”.  A signal or carrier wave is not a “process, machine, manufacture, or composition of matter” and therefore the claim is considered non-statutory.  The examiner suggests amending the claim to recite “A non-transitory computer-readable storage medium”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article “YodaNN: An Architecture for Ultra-Low Power Binary-Weight CNN Acceleration” to Andri et al. (“Andri”).

As to claim 1, Andri discloses a processing system for a binary weight convolutional neural network, characterized in that the system comprises: 
at least one storage unit for storing data and instructions (page 1, “Introductions”, first paragraph; Section II B “CNN Acceleration Hardware”; Section IV B “Experimental Setup; wherein the processing system necessarily comprises a storage unit or memory for storing data and instructions); 
at least one control unit for acquiring the instructions stored in the storage unit and sending out a control signal (page 1, “Introductions”, first paragraph; Section II B “CNN Acceleration Hardware”; Section IV B “Experimental Setup; wherein the processing system necessarily comprises a control unit for acquiring the instructions stored in the storage unit and sending out a control signal); and 
at least one calculation unit (page 1, “Introductions”, first paragraph; Section II B “CNN Acceleration Hardware”; Section IV B “Experimental Setup; wherein the processing system necessarily comprises calculation unit for acquiring and obtaining values) for acquiring, from the storage unit, node values of a layer in a convolutional neural network and corresponding binary weight value data and obtaining node values of a next layer by performing addition and subtraction operations (Section III B “BinaryConnect Approach” and figure 9, wherein a layer of the CNN receives the node values and binary weight data that is subjected to addition and subtraction, when 2’s complement or numeral inversion produces a negative number, with “0” weight, to obtain node values of a next layer of the CNN).  

As to claim 2, Andri discloses the system according to claim 1, characterized in that the calculation unit comprises a convolution unit and an accumulator, wherein the convolution unit receives node values of a layer in the convolutional neural network and corresponding binary weight value data, and an output of the convolution unit is coupled to the accumulator (Section III B “BinaryConnect Approach” and figure 9).

As to claim 3, Andri discloses the system according to claim 2, characterized in that the convolution unit comprises a numeral inversion unit, a multiplexer unit and an adder, wherein input data is directed into the multiplexer unit through the numeral inversion unit and directly directed into the multiplexer unit respectively, binary weight value data is directed into the multiplexer unit to control signal gating of the multiplexer unit, and an output of the multiplexer unit is directed into the adder (Section III B “BinaryConnect Approach” and figure 9).  

As to claim 4, Andri discloses the system according to claim 1, characterized in that the binary weight value is mapped according to the following formula: Binarize(z) = (1, when z >= 0 and -1, when z <= 0), where z represents an operand and Binarize(z) represents the mapped value (Section III B “BinaryConnect Approach”, equation “5”).  

As to claim 5, Andri discloses the system according to claim 4, characterized in that the binary weight value is further mapped as:  r(z) = (1, when z =1 and 0, when z= -1),14PAN-007/125605-5002 where z represents an operand and r z) represents the mapped value (Section III B “BinaryConnect Approach”, equation “5”).

	As to claim 6, please refer to the rejection of claim 1.
	As to claim 7, please refer to the rejection of claim 4.
	
As to claim 8, Andri discloses the processing method according to claim 7, characterized in that obtaining node values of a next layer by performing addition and subtraction operations comprises: 
when the weight value is 1, transmitting original input data to an adder; and when the weight value is -1, transmitting input data obtained after numeral inversion to the adder (Section III B “BinaryConnect Approach” and figure 9, wherein the 2’s complement corresponds to the numeral inversion and as shown in equation “5” the weight values can be (1, -1) or (1,0).  Input data is transmitted to the adder directly when the weight is 1 and when the weight is -1 or 0 input data is transmitted to the adder after 2’s complement (numeral inversion)).

As to claim 9, please refer to the rejection of claim 5 above.

As to claim 10, Andri discloses a computer-readable storage medium storing computer programs that perform, when executed by a processer, the steps in the method according to claim 6 (page 1, “Introductions”, first paragraph; Section II B “CNN Acceleration Hardware”; Section IV B “Experimental Setup; wherein the processing system necessarily comprises a medium storing computer programs that perform the steps of claim 6). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.  It is noted that USPN 10,311,342 to Farhadi et al. could also be used for a 102 rejection of at least claim 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/            Primary Examiner, Art Unit 2665